DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 19, 2022 has been entered. Claims 1, 3-9, 15-18, and 20 remain pending in the application. Claims 2, 10-14, and 19 have been cancelled. Applicant’s amendments to the specification have overcome the objections previously set forth in the Non-Final Office Action mailed July 19, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (US 2015/0283309) in view of Smoll (USPN 4195515) in further view of Hartmann (USPN 6482185) in further view of Neftel et al. (US 2018/0214634).
Regarding claim 1, Look teaches a monitoring device (in-line pressure transducer 12) for detecting when a catheter (aspiration catheter 4) is partially occluded (“The corresponding curve 93…represents vacuum pressure over time sensed by the vacuum sensor 50 of any of the embodiments presented…if the aspiration causes a portion of the thrombus 88 (for example a large or relatively hard portion) to enter and become trapped in the aspiration lumen 18, then a clog condition occurs” [0034]; “The measurement device 54, 64 is configured to compare the curve 93 with information stored in the memory module 56, 66 to identify this condition…the measurement device 54, 64 then sends a signal to the communication device 58a-c, 74, and the communication device 58a-c, 74 generates an appropriate alert.” [0035]; “measurement device 76…wirelessly sends a communication signal 84 via the antenna 80 to a corresponding antenna 82 of a communication device 74” [0031]), comprising: a first housing (housing 40) comprising a distal end (second port 46), a proximal end (first port 44), and a fluid pathway (cavity 42) extending through the proximal end and the distal end (Figure 3), wherein the distal end comprises a connector (“the second port 46 comprises a male luer” [0025]; Figure 3) configured to couple to a catheter assembly (catheter 25; Figure 1), the first housing further comprising: a plurality of sensors (vacuum sensor 50 and “an additional or alternate sensor may be used to monitor flow conditions for the notification of the user, including, but not limited to: a Doppler sensor, an infrared sensor, or a laser flow detection device.” [0048]) disposed and spaced apart within the fluid pathway (“vacuum sensor 50 is disposed within the cavity 42 of the housing 40 and is in fluid communication with fluid that passes through the cavity 42” [0026]; Figure 3); and a computing system having a processor that is configured to receive data sensed by the plurality of sensors (measuring device 76/54 “a measurement device 54, which in some embodiments may comprise a microprocessor” [0026]), the processor being configured to detect, from the received data, when the catheter is occluded (“The corresponding curve 93…represents vacuum pressure over time sensed by the vacuum sensor 50 of any of the embodiments presented…if the aspiration causes a portion of the thrombus 88 (for example a large or relatively hard portion) to enter and become trapped in the aspiration lumen 18, then a clog condition occurs” [0034]; “The measurement device 54, 64 is configured to compare the curve 93 with information stored in the memory module 56, 66 to identify this condition…the measurement device 54, 64 then sends a signal to the communication device 58a-c, 74, and the communication device 58a-c, 74 generates an appropriate alert.” [0035]), the computing system further comprising a communication unit (antenna 84) by which the processor wirelessly transmits an output signal to a receipt location when the processor detects that the catheter is occluded (communication device 74; “The measurement device 76…wirelessly sends a communication signal 84 via the antenna 80 to a corresponding antenna 82 of a communication device 74” [0031]).
Look fails to explicitly teach the first housing comprises a planar top surface; a first set of electrical contacts that connect to the plurality of sensors and are embedded in the planar top surface; and a groove in the planar top surface that extends from a first side of the first housing towards a second side of the first housing opposite the first side of the first housing; and a second housing having a planar bottom surface, the second housing comprising: the computing system, the processor wirelessly transmits an output signal to a receipt location when the processor detects that the catheter is partially occluded; and a second set of electrical contacts that connect to the computing system, the second set of electrical contacts being embedded in the planar bottom surface; and a protrusion that extends downwardly from the planar bottom surface, the protrusion extending from a first side of the second housing towards a second side of the second housing opposite the first side of the second housing, the protrusion being configured to slide into the groove in the planar top surface of the first housing to thereby secure the first housing to the second housing, wherein the protrusion has an inverted T-shape and the groove has a corresponding inverted T-shape, wherein the protrusion and the groove are configured such that, when the inverted T-shape is fully slid into the corresponding inverted T-shape, the planar bottom surface is secured against and aligned with the planar top surface and the second set of electrical contacts align with and contact the first set of electrical contacts. 
Smoll teaches a monitoring device (tubular sensor member 10 and magnet member 12; Figure 1) to monitor the status of a catheter (“an improved electromagnetic measuring unit for use in making flow measurements in an extracorporeal circuit.” [Col 1, line 47]) comprising a first housing (tubular sensor member 10) comprising a planar top surface (formed by surface 30, top plate 48, bottom plate 50; Figure 3), the first housing further comprising a sensor (formed by holes 32, 34, 36 in central section 18); a first set of electrical contacts (three electrodes 38, 40, 42) that connect to the sensor and are embedded in the planar top surface (Figure 3; “The holes 32, 34, and 36 lie in a common transverse plant. Three electrodes 38, 40, and 42 are provided having ends which are inserted in the respective holes 32, 34, and 36 and terminate flush with the inner surface of the bore 16” [Col 3, line 8]); and a groove (guide surfaces 58, 60) in the planar top surface that extends from a first side of the first housing toward a second side of the first housing opposite the first side of the first housing (Figures 1 and 2); and a second housing (magnet member 12) having a planar bottom surface (H-shaped pin socket plate 80; Figure 5), the second housing comprising a computing system (“The cable 104 connects to a conventional electromagnetic flow instrument (not shown) such as the flow meter instruments presently available on the market. The signal voltage is measured between the opposing electrodes 38 and 40 while electrode 42 is connected to ground.” [Col 4, line 52]); a second set of electrical contacts (sockets 82, 84, 86) that connect the computing system (“the internal electrical connections from the socket 82 and socket groups 84 and 86, respectively are in the form of twisted conductor pairs 87 extending from the socket terminals toward the coil 70. The two conductors of each pair are brought out around either side of the coil and reconnected as a pair to leads in shield cable 104. [Col 4, line 36]; Figure 5), the second set of electrical contacts being embedded in the planar bottom surface (Figure 5; “A plurality of female sockets are mounted on the plate 80” [Col 4, line 14]); and a protrusion (leg 72 and/or leg 74) that extends downwardly from the planar bottom surface (Figure 5), the protrusion extending from a first side of the second housing towards a second side of the second housing opposite the first side of the second housing (Figure 5), the protrusion being configured to slide into the groove in the planar top surface of the first housing to thereby secure the first housing to the second housing (“The spacing or gap between the inner surfaces of the legs 72 and 74 of the core corresponds to the distance between the guide surfaces 58 and 60 of the sensor member, while the width of the core corresponds to the distance between the guide ridges 62, 64, and 66, 68. Thus the magnetic core 70 is adapted to slidably engage the central section of the sensor member 10.” [Col 4, line 5]), wherein the protrusion and the groove are configured such that, when the protrusion is fully slid into the groove, the planar bottom surface is secured against and aligned with the planar top surface and the second set of electrical contacts align with and contact the first set of electrical contacts (“A plurality of female sockets are mounted on the plate 80, including a socket 82 at the center adapted to receive a plug end 43 of the electrode 38. Two groups of three sockets each, indicated at 84 and 86, are adapted to receive the plug ends 45 and 47 of the electrodes 40 and 42.” [Col 4, line 12]; Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the housing of Look to comprise a first housing having a planar top surface with embedded electrical contacts and a groove slidably coupled to a second housing having a planar bottom surface with embedded electrical contacts and a protrusion based on the teachings of Smoll to form the monitoring device from an interchangeable disposable sensor that can be easily assembled to a reusable electronic assembly in order to reduce cost of the monitoring device and allow for simple movement of the monitoring device to allow for measurements to be taken at different points in a fluid circuit (Smoll [Col 1, lines 47-66]).  
Modified Look in view of Smoll fails to explicitly teach the processor being configured to detect, from the received data, when the catheter is partially occluded but not yet fully occluded, and the processor transmits an output signal when the process detects the catheter is partially occluded; and wherein the protrusion has an inverted T-shape and the groove has a corresponding inverted T-shape, wherein when the inverted T-shape is fully slid into the corresponding inverted T-shape, the planar bottom surface is secured against and aligned with the planar top surface and the second set of electrical contacts align with and contact the first set of electrical contacts. Hartmann teaches a monitoring device (pen 10 and display apparatus 30; Figures 1-2) comprising a first housing (display apparatus 10) comprising a first set of electrical contacts (counter contacts 34) embedded in a planar top surface (minor side of housing 31; Figure 1); and a groove (shallow receptacle 33) in the planar top surface that extends from a first side of the first housing toward a second side of the first housing opposite the first side of the first housing (Figures 1 and 2); and a second housing (pen 10) having a second set of electrical contacts (contacts 21) embedded in a planar bottom surface (Figure 1; “A plurality of female sockets are mounted on the plate 80” [Col 4, line 14]); and a protrusion (linear guide 19 having guide rails 19a, 19b and flattened portion 20) that extends downwardly from the planar bottom surface and extending from a first side of the second housing towards a second side of the second housing opposite the first side of the second housing (Figure 1), and wherein the protrusion has an inverted T-shape and the groove has a corresponding inverted T-shape (Figure 2), wherein when the inverted T-shape is fully slid into the corresponding inverted T-shape, the planar bottom surface is secured against and aligned with the planar top surface and the second set of electrical contacts align with and contact the first set of electrical contacts (“a shallow receptacle 33 is formed that may be brought into fitting engagement with a linear guide 19 of the pen 10. Small counter contacts 34 are arranged in the receptacle 33 that match the contacts 21 of the pen. Thus, the housing 31 may be pushed laterally onto the pen 10, the contacts 21 engaging the counter contacts 34. The linear guide 19 extends in parallel to the longitudinal axis of the pen 10 so that the display apparatus 30 is pushed onto the pen in the longitudinal direction thereof, both parts then forming a rigid unit.” [Col 3, line 24-36]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the shapes of the protrusion and groove of the monitoring device of Look as modified by Smoll to comprise an inverted T-shape and the groove has a corresponding inverted T-shape based on the teachings of Hartmann to ensure that the two housings of the monitoring device are able to be removably secured in fitting engagement to form a rigid unit once attached Hartmann ([Col 2, line 29], [Col 3, line 24-36]). 
Neftel teaches a monitoring device (pumping device 100) comprising a first housing (disposable part 101) comprising a sensor (sensor 4) and a second housing (non-disposable part 102) comprising a computing system having a processor (“non-disposable part (102) comprises the electronic elements (106) (for example a processor and/or a memory)” [0120]) configured to detect, from data received from the sensor, when the catheter is partially occluded but not yet fully occluded (“the processor and the sensor are adapted to detect and discern a partial occlusion from a total occlusion which occurs downstream of the pumping unit” [0024]; Figure 17, detailed in [0232]), and the processor transmits an output signal when the process detects the catheter is partially occluded (“when a partial occlusion is detected, the processor changes the actuation profile of the actuator, for example, the pumping membrane, which travels from a bottom to a top position during infusion phase (or PUSH phase), is maintained at its top position during a longer duration or until the pressure in the fluid reaches a predetermined threshold pressure.” [0025]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the monitoring device of Look in view of Smoll to include the processor being configured to detect when the catheter is partially occluded but not yet fully occluded, and the processor transmits an output signal when the process detects the catheter is partially occluded based on the teachings of Neftel to ensure accurate and rapid detection and correction of flow anomalies and prevent unnecessary alarm situations while also ensuring that the correct amount of fluid is delivered to the patient (Neftel [0003-0007], [0301]). 

Regarding claim 6, modified Look teaches the monitoring device of claim 1, wherein the plurality of sensors comprises one or more pressure sensors (vacuum sensor 50) configured to detect a fluid pressure of fluid within the fluid pathway (“a vacuum sensor 50 is disposed within the cavity 42 of the housing 40 and is in fluid communication with fluid that passes through the cavity 42. The vacuum sensor 50 may be a standard pressure sensor or transducer, including a pressure sensor designed primarily for measuring positive pressure.” [0026]).

Regarding claim 7, modified Look teaches the monitoring device of claim 6, wherein the plurality of sensors comprises one or more flow sensors configured to detect a fluid flow rate of the fluid within the fluid pathway (“an additional or alternate sensor may be used to monitor flow conditions for the notification of the user, including, but not limited to: a Doppler sensor, an infrared sensor, or a laser flow detection device.” [0048]).

Regarding claim 9, modified Look teaches the monitoring device of claim 1, wherein the proximal end of the first housing (first port 44) comprises a luer connector (“the first port 44 comprises a female luer” [0025]; Figure 2A).

Regarding claim 15, modified Look teaches the monitoring device of claim 1, wherein the processor is configured to wirelessly transmit different output signals to the receipt location in response to detecting different levels of occlusion in the catheter (“when the pressure difference 69 is greater than (or greater than or equal to) the pre-set pressure differential ΔP.sub.2, the measurement device 54, 64 then sends a signal to the communication device 58a-c, 74, and the communication device 58a-c, 74 generates an appropriate alert. Communication device 58a, for example a particular color LED, may be illuminated, or an LED may flash in a particular pattern or number of flashes…“the communication device 58a may comprise a light whose intensity increases proportionally with the pressure…a plurality of different tones may be used to alert a user about a first condition and a second plurality (e.g. in a different combination, or with additional tones) may be used to alert a user about a second condition.” [0039]). Modified Look fails to explicitly teach the processor is configured to wirelessly transmit another output signal to the receipt location in response to detecting when the catheter is fully occluded. Neftel teaches a monitoring device (pumping device 100) having a computing system with a processor (“non-disposable part (102) comprises the electronic elements (106) (for example a processor and/or a memory)” [0120]) and a communication unit (telecommunication devices 203), wherein the processor is configured to wirelessly transmit an output signal to the receipt location in response to detecting when the catheter is partially occluded but not yet fully occluded (“If an infusion anomaly condition is detected (for example a partial occlusion occurs), the alarm may be triggered only when there is a risk of under infusion that could put the patient at risk or only in a case of an imminent health hazard” [0301]) and wirelessly transmit another output signal to the receipt location (remote 200) in response to detecting when the catheter is fully occluded (“A total occlusion will be detected during the first actuation that follows the event, an alarm can be triggered to prevent the generation of large pressure that may damage the fluidic line and/or a suspended mode may stop the pumping unit until the occlusion is released.” [0226]; “Said telecommunication device exchanges data from the pumping device to the remote controller and from the remote controller to the pumping device via wireless communication” [0137]; “The screen of the remote controller (FIG. 1e) displays such indicia…The home page may concurrently display the status of the infusion set and a status of the medical device…or several menus (icons of bolus, basal, adjust, alarms, history, BG Measure)” [0323]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the monitoring device of Look to include wirelessly transmitting another output signal to the receipt location in response to detecting when the catheter is fully occluded based on the teachings of Neftel to ensure accurate and rapid detection and correction of flow anomalies that could damage the fluidic line and prevent unnecessary alarm situations while also ensuring that the correct amount of fluid is delivered to the patient (Neftel [0003-0007], [0226], [0301]).
Regarding claim 18, modified Look teaches the monitoring device of claim 1. Modified Look fails to explicitly teach the processor detects that the catheter is partially occluded by detecting that the received data defines a mean maximum pressure between two threshold values. Neftel teaches a monitoring device (Figures 1a and 1b) having a pressure sensor (pressure sensors 4, 13) to determine the presence of an occlusions (Figure 17; “The processor compares Po3 to a first predetermined value (Pocc). If Po3.gtoreq.Pocc then an occlusion is detected.” [0232]), wherein the processor detects that the catheter is partially occluded by detecting that the received data defines a mean maximum pressure between two threshold values (“a full occlusion threshold (for example Po2 or Po3>500 mBar)… partial occlusion threshold (for example Po2 or Po3>200 mBar)” [0249]; Figure 17; [0232-0235], wherein the two threshold values are 200-500 mBar). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the monitoring device of Look to include detecting that the catheter is partially occluded by detecting the mean maximum pressure is between two threshold values based on the teachings of Neftel to ensure accurate and rapid detection and correction of flow anomalies and prevent unnecessary alarm situations (Neftel [0003-0007]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (US 2015/0283309) in view of Smoll (USPN 4195515) in further view of Hartmann (USPN 6482185), in further view of Neftel et al. (US 2018/0214634) as applied in claim 1 above, and further in view of Frantz et al. (USPN 6283719).
Regarding claim 3, modified Look teaches the monitoring device of claim 1, wherein the processor detects that the catheter is partially occluded by detecting that the received data defines a mean maximum pressure between 14 psi and 42.5 psi. Neftel teaches a monitoring device (pumping device 100) comprising a first housing (disposable part 101) comprising a sensor (sensor 4) and a second housing (non-disposable part 102) comprising a computing system having a processor (“non-disposable part (102) comprises the electronic elements (106) (for example a processor and/or a memory)” [0120]) configured to detect, from data received from the sensor, when the catheter is partially occluded but not yet fully occluded (“the processor and the sensor are adapted to detect and discern a partial occlusion from a total occlusion which occurs downstream of the pumping unit” [0024]; Figure 17, detailed in [0232]), wherein the processor detects that the catheter is partially occluded by detecting that the received data defines a mean maximum pressure between 2.9 psi and 7.25 psi (“a full occlusion threshold (for example Po2 or Po3>500 mBar)… partial occlusion threshold (for example Po2 or Po3>200 mBar)” [0249]; Figure 17; [0232-0235]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the monitoring device of Look to include the processor being configured to detect when the catheter is partially occluded in response the detecting the mean maximum pressure is within a specific threshold based on the teachings of Neftel to ensure accurate and rapid detection and correction of flow anomalies and prevent unnecessary alarm situations while also ensuring that the correct amount of fluid is delivered to the patient (Neftel [0003-0007], [0301]).
Modified Look in view of Neftel fails to explicitly teach the partial occlusion threshold is a mean maximum pressure between 14 psi and 42.5 psi. However, Frantz discloses a method of monitoring flow conditions in a catheter system including determining the presence of an occlusion in response to detecting a mean maximum pressure threshold that is set by the user (Figure 9; “The clog trigger threshold…can also be made variable, and the operator presets it before use begins. Another possibility is to hook up the patient to the system and then run a calibration procedure (or learning period), when the feeding tube is known to be clear, to establish a base line under real conditions from which the threshold is derived. The same threshold is then maintained for the entire time that the system is used under the calibration conditions. Yet another approach utilizes a dynamically set threshold which periodically performs a calibration, or learning, operation to take into account real time conditions for setting the threshold.” [Col 8, line 12]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the partial occlusion threshold is a mean maximum pressure between 14 psi and 42.5 psi because it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05(II)). One having ordinary skill in the art would recognize that it is known to vary and optimize the occlusion threshold in order to calibrate the treatment to the specific patient and procedure in order to provide safe and effective treatment (Frantz [Col 8, lines 12-28]). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (US 2015/0283309) in view of Smoll (USPN 4195515) in further view of Hartmann (USPN 6482185) in further view of Neftel et al. (US 2018/0214634) further in view of Frantz et al. (USPN 6283719) as applied in claim 3 above, and further in view of Dogwiler et al. (US 2012/0029333)
Regarding claims 4 and 5, modified Look teaches the monitoring device of claim 3, wherein the housing comprises an indicator configured to provide an alert in response to the processor determining that the catheter is partially occluded (“when the pressure difference 69 is greater than (or greater than or equal to) the pre-set pressure differential ΔP.sub.2, the measurement device 54, 64 then sends a signal to the communication device 58a-c, 74, and the communication device 58a-c, 74 generates an appropriate alert. Communication device 58a, for example a particular color LED, may be illuminated, or an LED may flash in a particular pattern or number of flashes.” [0039]), and another indicator configured to provide an alert in response to the processor determining that the catheter is fully occluded (“the communication device 58a may comprise a light whose intensity increases proportionally with the pressure…a plurality of different tones may be used to alert a user about a first condition and a second plurality (e.g. in a different combination, or with additional tones) may be used to alert a user about a second condition.” [0039]). Modified Look fails to explicitly teach the second housing comprises the indicators. Dogwiler teaches a monitoring device (infusion set 9) to monitor the status of a catheter (flexible tubing 3) comprising a first housing (disposable housing 1) and a second housing (reusable part 2), the second housing comprises an indicator configured to provide an alert in response to the processor determining that the catheter is partially occluded (“The alarm means, if present, may be disposed at the reusable part.” [0061]; “the infusion set 9 comprises an acoustic alarm means 29.” [0091]; Figure 6). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the housing and indicators of the monitoring device of Look to comprise a first housing coupled to a second housing having the indicators based on the teachings of Dogwiler to form the monitoring device from a reusable portion housing the electronics and disposable portion housing the fluid pathway in order to reduce the production costs of the monitoring device (Dogwiler [0065]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (US 2015/0283309) in view of Smoll (USPN 4195515) in further view of Hartmann (USPN 6482185), in further view of Neftel et al. (US 2018/0214634) as applied in claim 6 above, and further in view of Jacobson et al. (US 2009/0157040).
Regarding claim 8, modified Look teaches the monitoring device of claim 6. Modified Look fails to explicitly teach the plurality of sensors comprises two pressure sensors. Jacobson teaches a monitoring device (differential pressure based flow sensor assembly 100) to monitor a status of a catheter (catheter 25), comprising: a first pressure sensor (downstream pressure sensor 122) and a second pressure sensor (upstream pressure sensor 120) disposed and spaced apart within the fluid pathway (Figure 4). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the plurality of sensors of the monitoring device of Look to be two pressure sensors based on the teachings of Jacobson to accurately determine the flow rate through the catheter regardless of the physical properties of the fluid by using a differential pressure measurement (Jacobson [0005]). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (US 2015/0283309) in view of Smoll (USPN 4195515) in further view of Hartmann (USPN 6482185), in further view of Neftel et al. (US 2018/0214634) as applied in claim 15 above, and further in view of Jacobson et al. (US 2009/0157040) and Frantz et al. (USPN 6283719).
Regarding claim 16-17, modified Look teaches the monitoring device of claim 15.  Modified Look fails to explicitly teach the plurality of sensors comprises two pressure sensors, wherein the processor detects that the catheter is partially occluded by detecting that the received data defines a mean maximum pressure between 14 psi and 42.5 psi, wherein the processor detects that the catheter is fully occluded by detecting that the received data defines a mean maximum pressure greater than 42.5 psi. Jacobson teaches a monitoring device (differential pressure based flow sensor assembly 100) to monitor a status of a catheter (catheter 25), comprising: a first pressure sensor (downstream pressure sensor 122) and a second pressure sensor (upstream pressure sensor 120) disposed and spaced apart within the fluid pathway (Figure 4). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the plurality of sensors of the monitoring device of Look to be two pressure sensors based on the teachings of Jacobson to accurately determine the flow rate through the catheter regardless of the physical properties of the fluid by using a differential pressure measurement (Jacobson [0005]). 
Modified Look fails to explicitly teach the processor detects that the catheter is partially occluded by detecting that the received data defines a mean maximum pressure between 14 psi and 42.5 psi, wherein the processor detects that the catheter is fully occluded by detecting that the received data defines a mean maximum pressure greater than 42.5 psi. Neftel teaches a monitoring device (Figures 1a and 1b) having a pressure sensor (pressure sensors 4, 13) to determine the presence of an occlusions (Figure 17; “The processor compares Po3 to a first predetermined value (Pocc). If Po3.gtoreq.Pocc then an occlusion is detected.” [0232]), wherein the processor detects that the catheter is partially occluded by detecting that the received data defines a mean maximum pressure between 2.9 psi and 7.25 psi and determining the occlusion is full in response to detecting a mean maximum pressure of at least 7.25 psi (“a full occlusion threshold (for example Po2 or Po3>500 mBar)… partial occlusion threshold (for example Po2 or Po3>200 mBar)” [0249]; Figure 17; [0232-0235]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the monitoring device of Look to include detecting that the catheter is partially occluded by detecting the mean maximum pressure is within a specific threshold and detecting that the catheter is fully occluded by detecting the mean maximum pressure is above a specific threshold based on the teachings of Neftel to ensure accurate and rapid detection and correction of flow anomalies and prevent unnecessary alarm situations (Neftel [0003-0007]). 
Modified Look in view of Neftel fails to explicitly teach the partial occlusion threshold is a mean maximum pressure between 14 psi and 42.5 psi and the full occlusion threshold is a mean maximum pressure of at least 42.5 psi. However, Frantz discloses a method of monitoring flow conditions in a catheter system including determining the presence of an occlusion in response to detecting a mean maximum pressure threshold that is set by the user (Figure 9; “The clog trigger threshold…can also be made variable, and the operator presets it before use begins. Another possibility is to hook up the patient to the system and then run a calibration procedure (or learning period), when the feeding tube is known to be clear, to establish a base line under real conditions from which the threshold is derived. The same threshold is then maintained for the entire time that the system is used under the calibration conditions. Yet another approach utilizes a dynamically set threshold which periodically performs a calibration, or learning, operation to take into account real time conditions for setting the threshold.” [Col 8, line 12]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the partial occlusion threshold is a mean maximum pressure between 14 psi and 42.5 psi and the full occlusion threshold is a mean maximum pressure of at least 42.5 psi because it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05(II)). One having ordinary skill in the art would recognize that it is known to vary and optimize the occlusion threshold in order to calibrate the treatment to the specific patient and procedure in order to provide safe and effective treatment (Frantz [Col 8, lines 12-28]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (US 2015/0283309) in view of Smoll (USPN 4195515) in further view of Hartmann (USPN 6482185) in further view of Neftel et al. (US 2018/0214634) as applied in claim 1 above, and further in view of Jacobson et al. (US 2009/0157040).
Regarding claim 20, modified Look teaches the monitoring device of claim 1. Modified Look fails to explicitly teach the plurality of sensors comprises two pressure sensors, wherein the processor is configured to determine, based on the data sensed by the plurality of sensors, a fluid flow direction within the catheter assembly. Jacobson teaches a monitoring device (differential pressure based flow sensor assembly 100) to monitor a status of a catheter (catheter 25), comprising: a two pressure sensors (downstream pressure sensor 122 and upstream pressure sensor 120), wherein a processor is configured to determine, based on the data sensed by the plurality of sensors, a fluid flow direction within the catheter assembly (“both forward and backward flow thorough the sensor assembly 100 may be calculated. A negative flow rate would indicate that the pressure at the downstream sensor 122 is higher than the pressure at the upstream sensor 120, and thus fluid is flowing backwards through the sensor assembly 100, away from the patient 10.” [0049]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the monitoring device of Look to include two pressure sensors and determining based on the data sensed by plurality of sensors a fluid flow direction within the catheter assembly based on the teachings of Jacobson to accurately determine the flow rate through the catheter regardless of the physical properties of the fluid by using a differential pressure measurement (Jacobson [0005]). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 15-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783